DETAILED ACTION
Response to Amendment
Applicant’s Amendment, filed 07/26/2021 has been entered. Claims 23 and 24 have been added. Claims 1-5, 8-13, and 16-24 are pending in the Application.

Allowable Subject Matter
Claims 1-5, 8-13, and 16-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
The known prior arts fail to explicitly disclose a management node including an Internet SCSI (iSCSI) initiator configured to: interact with the first SCSI drive in the enclosure through a first server providing a first iSCSI target to support a first iSCSI drive; and interact with the second SCSI drive in the enclosure through a second server providing a second iSCSI target to support a second iSCSI drive, wherein: the iSCSI initiator is configured to engage with both the first iSCSI drive through the first iSCSI target in the first server and the second iSCSI drive through the second iSCSI target in the second server, and the management node includes instances of: the first SCSI drive accessible via the first iSCSI target in the first server; and Page 2 of 13 Application No. 16/452,522Atty. Dkt. No. WDA-4315-USthe second SCSI drive accessible via the second iSCSI target in the second server; and execute, through a SCSI Generic Interface, management functions targeting the instances of the first SCSI drive and the second SCSI in combination with other limitation recited in the independent claims 1, 9 and 17
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jonala et al US Patent No. 8,631,133 teaches iSCSI protocol providing a SCSI generic interface
Wang et al US patent 6,470,382 teaches accessing a LAN attached SCSI (netSCSI)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470.  The examiner can normally be reached on Monday-Friday 10:30AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG H DANG/Examiner, Art Unit 2185                                                                                                                                                                                                        /TIM T VO/Supervisory Patent Examiner, Art Unit 2185